Clifford F. Brown, J.,
concurring. I concur in the thorough and forthright opinion of the majority, and write separately only to comment on the perception that our decision today overruling Barnhart v. Schultz (1978), 53 Ohio St. 2d 59 [7 O.O.3d 142], somehow shakes the stability of Ohio’s system of justice.
My views on the value and limits of the doctrine of stare decisis have been oft-stated. See, e.g., Karam v. Allstate Ins. Co. (1982), 70 Ohio St. 2d 227, 235 [24 O.O.3d 327] (concurring in part and dissenting in part); Shroades v. Rental Homes (1981), 68 Ohio St. 2d 20, 27 [22 O.O.3d 152] (concurring); Cash v. Cincinnati (1981), 66 Ohio St. 2d 319, 330 [20 O.O.3d 300] (concurring). Rather than bemoaning the changes which occur in the law and which renew its vitality we should welcome the honest decision reached today. Barnhart was bad law when decided and must be overruled.
It takes more courage to admit a mistake than to stick our heads in the sand of stare decisis and adhere to a holding which perpetuates a recognized injustice. I am convinced that our action today is a boon to the bench, bar and people of Ohio because the interests of justice prevailed over a past precedent supported only by the inertia of stare decisis.